Citation Nr: 0004958	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for urinary tract 
problems.

2.  Entitlement to service connection for a herniated disc.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for right rib pain.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to an increased rating for service connected 
residuals of a fracture of the transverse process at the L3 
vertebral disc level with arthritis, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1946, from January 1951 to January 1954, and from 
July 1955 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
urinary tract problems, a herniated disc, chest pain, right 
rib pain, and migraine headaches, and also denied an 
increased rating for residuals of a fracture of the 
transverse process at the L3 vertebral disk level with 
arthritis, rated as 20 percent disabling.  

The issues of service connection for herniated disc and 
increased rating for residuals of fracture at L3 with 
arthritis are addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  The record does not contain competent medical opinion 
linking current urinary tract disability to possible bladder 
infection or other incident of active service.

2.  The record does not contain a confirmed diagnosis of a 
current right rib disability.

3.  The record does not contain competent medical opinion 
linking the currently diagnosed migraine headaches and an 
inservice disease or injury.

4.  The veteran reported sustaining chest injury in a motor 
vehicle accident during his active military service, and he 
currently has a diagnosis of costochondritis associated with 
his military service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for urinary 
tract problems is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).

2.  The veteran's claim for service connection for right rib 
pain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1999).

3.  The veteran's claim for service connection for migraine 
headaches is not well grounded.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).

4.  Chest pain, diagnosed as costochondritis, was incurred 
during active wartime service.  38 U.S.C.A. § 1110, 
5107(b)(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Service connection claims

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the Court of Appeals for Veterans 
Claims, hereinafter the Court) has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the claim is not plausible, and the 
Board must find that the claim for service connection is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

As the following discussion will conclude, the veteran has 
failed to submit a well grounded claim on the issues of 
service connection for urinary tract problems, right rib pain 
and migraine headaches before the Board.  The issue of chest 
pain will be handled separately.  The Court has held that, 
when a claimant fails to submit a well grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  The Board finds that this procedural consideration 
has been satisfied in this case.  Moreover, unlike the 
situation in Robinette, the veteran has not put VA on notice 
of the existence of any specific, particular piece of 
evidence that, if submitted, could make any of these claims 
well grounded.  

		a.  urinary tract problems
The Board considers the evidence in light of the three Caluza 
elements previously described, and finds that the record does 
not reveal a chronic urinary tract problem in service.  The 
veteran's service medical records show one episode of 
treatment for possible bladder infection (passing blood) in 
October 1972.  Otherwise, service medical records are 
negative for a urinary tract problem.  The veteran completed 
Reports of Medical History in January 1951, January 1954, 
October 1954, August 1968, August 1969, October 1970, and 
August 1972, and each time indicated that he did not have any 
history of painful or frequent urination.  Likewise, none of 
the Reports of Medical Examination in the service medical 
records reflect any urinary problem detected by a medical 
examiner.  

The first evidence on record of any urinary problems is in 
February 1992, almost 20 years after service discharge, when 
VA radiology diagnostic tests, including a bladder sonogram, 
revealed a distended bladder and moderate prostatic 
enlargement with a midline cyst at the base of the gland.  A 
March 1992 prostate sonogram resulted in a diagnostic 
impression of moderate prostatic enlargement with inner gland 
changes consistent with benign prostatic hyperplasia 
including moderate calcifications and small cystic area.  
Subsequently, based on October 1995 through October 1996 VA 
outpatient treatment records, the veteran complained of 
nocturia and other urinary symptoms, and was diagnosed with 
prostatism.  However, the Board finds no competent medical 
opinion linking the currently diagnosed urinary tract 
disability to the one episode of possible bladder infection 
in service or to any other incident of service.  Therefore, 
the Board finds that the veteran's claim for service 
connection for urinary tract problems is not well grounded.  
See Caluza, supra.        

		b.  right rib pain
The Board first looks for evidence of a diagnosed right rib 
disability, and finds that the veteran's claim fails on this 
count.  The veteran complains of current right rib pain.  
However, pain is merely a symptom, although it may be a 
manifestation of a disease or injury.  By itself, pain is not 
an identifiable disability.  A disability is an identifiable 
residual of a disease or injury.  A claim for service 
connection requires a disability or death.  See 38 C.F.R. 
§ 3.1(k) (1999).  

In this case, the medical evidence does not demonstrate the 
existence of chronic rib disability.  An X-ray examination 
conducted in October 1996 from Henry B. Floyd, M.D., revealed 
plain films of the right ribs showing no focal osseous 
abnormality and no definite acute fracture.  The October 1998 
VA examination does not reveal any evidence of rib pain or a 
diagnosed rib disability.  The Board will consider the issue 
of chest pain in a following section.  After reviewing the 
entire record, the Board finds no evidence of a current rib 
disability, based on medical diagnosis, and thus finds that 
the veteran's claim on this issue is not well grounded.  See 
Caluza, supra.      

		c.  migraine headaches
The issue of service connection for headaches was denied by 
final rating decision in August 1980.  By rating decision in 
January 1984, the RO, in granting service connection for 
posttraumatic stress disorder, indicated that "It is also 
felt that [the veteran's] headaches are more likely a symptom 
of his posttraumatic stress disorder".  Accordingly, the 
veteran is already service connection for those headaches 
that are manifestations of service connected disability.  

The veteran's current claim involves service connection for a 
particular form of headaches, namely migraine headaches.  
Because this particular disability has not been the subject 
of a prior rating decision, the RO has reviewed the claim on 
the merits, and the Board will do likewise. 

The Board looks first to evidence of a current migraine 
headache disability.  The first medical evidence specifically 
of migraine headaches is found in the records of Dr. Allan 
Kaplan.  In October 1996, Dr. Kaplan noted that the veteran 
had typical migraine attacks.  During his October 1998 VA 
examination, and specifically during the spine examination, 
the examiner stated that significant degenerative disease 
with loss of disc height at the C4-C6 levels and posterior 
osteophyte formation may be attributed to the veteran's 
migraine-type headaches.  

While there is medical evidence of the existence of migraine 
headache disability, there is no medical opinion linking the 
migraine headaches to service.  The veteran states that he 
began having headaches after a mine explosion in Vietnam, but 
as a layman, he is not considered competent on matters of 
medical diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In fact, there is no evidence of 
migraine headaches until many years after service, and no 
medical evidence providing as nexus between migraine 
headaches and inservice disease or injury.  Accordingly, the 
Board find that the veteran has not satisfied the elements of 
a well grounded claim.  See Caluza, supra.  


e.  chest pain 
The Board finds that the veteran has presented a well 
grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991), as defined by Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board is also satisfied that all 
appropriate development has been accomplished and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

As indicated above, the veteran contends that he has a chest 
pain disability caused by his active military service and 
that service connection is thus warranted.  The veteran's 
service records confirm his complaints of chest pain 
following a motor vehicle accident.  Records from November 
1969 through discharge physical reports in August 1972 reveal 
repeated complaints of chest pain.  An April 1970 treatment 
record entry describes the pain as existing in the left 
pectoralis major, in the chest wall.  The service medical 
records do not, however, reveal any diagnosis relative to 
this condition.  His discharge physical examination report 
indicates that he was hospitalized for two days for his chest 
pains, but studies were normal and no definitive diagnosis 
was established.  The Board finds no basis to dispute the 
authenticity of the veteran's account of the incurrence of 
chest pain due to this accident.  

The Board also notes that the October 1998 VA examination 
report describes the veteran's complaints of sporadic chest 
pain located at the left precordial area, that felt sharp and 
lasted for one or two minutes.  The veteran denied any heart 
palpitations and has never had any workups for heart disease.  
Chest X-rays were normal.  The examiner concluded in his 
diagnosis that the chest pains, which appeared to come from 
the chest wall, appeared to be episodes of costochondritis.  
The examiner also related this chest pain condition to the 
veteran's military service, specifically the evidence from 
his retirement physical.    

The Board finds that the evidence from the October 1998 VA 
examination provides a diagnosed residual disability due to 
the inservice chest pain, namely costochondritis.  Thus, the 
totality of the evidence surrounding the veteran's military 
service supports the veteran's service connection claim.  In 
accordance with 38 C.F.R. § 3.303 (1999), the Board considers 
his current chest pain, diagnosed as costochondritis, to have 
been incurred in service.  


ORDER

Entitlement to service connection for urinary tract problems 
is denied.

Entitlement to service connection for right rib pain is 
denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for chest pain, diagnosed 
as costochondritis, is granted.


REMAND

The veteran is currently service connected for a low back 
disability, namely residuals of fracture of the transverse 
process at the L3 disc level with arthritis.  He now claims 
service connection for another disability of the low back, 
namely herniated disc.  The service connected low back 
disability cannot be rated until the existence of herniated 
disc is confirmed or ruled out and it relationship to the 
service connected disability clarified.  

In this regard, when the veteran underwent VA joints and 
spine examination in October 1998, it was noted that he would 
undergo a magnetic resonance imaging (MRI) scan without 
contrast to rule out a herniated nucleus pulposus.  Review of 
the record does not reveal a copy of the requested MRI 
testing of the lumbar spine.  As VA has already stated that 
this test will be performed to determine the existence of any 
herniated disc, the Board finds that these test results are 
required before the Board can decide the veteran's appeal on 
this issue.  Then, further medical opinion on the existence 
of herniated disc and its relationship to service connected 
disability is necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the MRI test 
results of the veteran's lumbar spine 
referred to in the October 1998 VA 
examination report, and all other current 
VA treatment records.  

2.  Then, the veteran should be afforded 
VA examination by an orthopedic 
specialist.  The purpose of the 
examination is to determine the nature, 
severity and etiology of current low back 
disabilities.  Following examination, the 
examiner is requested to answer the 
following questions:  (1) Is it at least 
as likely as not that the veteran has 
herniated disc of the low back; (2) If 
so, is it at least as likely as not that 
the herniated disc was caused by, or is 
the result of, or represents a 
progression of, the service connected 
residuals of fracture of the transverse 
process at the L3 vertebral disc level 
with arthritis; (3) If not, what are the 
signs and symptoms due solely to the 
service connected back disability?  Any 
indicated tests or studies necessary to 
answer the questions posed should be 
ordered by the examiner.  The claims file 
should be made available for review.

3.  The RO should readjudicate the 
service connection and increased rating 
claims.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative a 
supplemental statement of the case and 
give them the opportunity to respond 
thereto.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999); see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals




 

